           Case 1:21-cv-00236-SHS Document 13 Filed 03/29/21 Page 1 of 1
                                  Timothy J. Straub                                             Dentons US LLP 1221
                                  Managing Associate                                           Avenue of the Americas
                                                                                             New York, NY 10020-1089
                                  timothy.straub@dentons.com                                            United States
                                  D +1 212 768 6821

                                                                                Salans FMC SNR Denton McKenna Long
                                                                                                        dentons.com




March 29, 2021                                                            MEMO ENDORSED
VIA ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:    Nisbett v. Very Great Inc. d/b/a Courant, Case No. 1:21-cv-00236-SHS

Dear Judge Stein:

We represent defendant Very Great Inc. d/b/a Courant (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, we jointly and respectfully move this Court to stay all case deadlines in
this action for forty five (45) days, from March 29, 2021 to May 13, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.


                                                       /s/ Timothy J. Straub
                                                       Timothy J. Straub



cc:    All counsel of record (by ECF)

The last day for defendant to respond to the complaint is extended to May 31,
2021. The April 30 initial conference is adjourned to June 2, 2021, at 10:00
a.m. unless the stipulation of dismissal is filed before June 2, 2021.

Dated: New York, New York
       March 29, 2021
